Citation Nr: 1733290	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of the fracture of the mid-shaft of the left second metatarsal. 

2.  Entitlement to an evaluation in excess of 10 percent for psoriasis.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to an increased evaluation for a residual of the fracture of the mid-shaft of the left second metatarsal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In a November 2016 statement, the Veteran withdrew his appeal pertaining to the issues of entitlement to an increased evaluation for psoriasis and whether new and material evidence has been submitted sufficient to reopen the claims for service connection for PTSD and hepatitis C.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to an increased evaluation for psoriasis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal pertaining to the issue of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal pertaining to the issue of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2016 statement, the Veteran withdrew his appeal pertaining to the issues of entitlement to an evaluation in excess of 10 percent for psoriasis and whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for PTSD and hepatitis C.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 10 percent for psoriasis is dismissed.

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for PTSD is dismissed.

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for hepatitis C is dismissed.



REMAND

The Veteran was most recently afforded a VA examination in March 2012 in connection with his claim for an increased evaluation for residuals of the fracture of the mid-shaft of the left second metatarsal.  However, the Veteran testified in November 2016 that he has experienced increased symptomatology and requires the use of a cane.  Notably, at the time of his most recent VA examination, he did not require the use of an assistive device.  Thus, his hearing testimony suggests a possible worsening.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected residuals of the fracture of the mid-shaft of the left second metatarsal.

Lastly, a review of the record indicates that there are outstanding private medical records, VA treatment records, and Social Security Administration records that are not associated with the claims file.  


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of the fracture of the mid-shaft of the left second metatarsal.  A specific request should be made for any private treatment records (including any records of physical therapy).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any treatment records dated since August 2012.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  (The Veteran testified at the November 2016 hearing that he had been receiving SSA disability benefits prior to turning age 65.)

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of the fracture of the mid-shaft of the left second metatarsal.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the residuals of the fracture of the mid-shaft of the left second metatarsal under the rating criteria.  In particular, the examiner should indicate whether the Veteran's residuals of the fracture of the mid-shaft of the left second metatarsal include Morton's neuroma (Morton's disease) and metatarsalgia, weak foot, claw foot (pes cavus), hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injury.

The examiner should also identify any other symptoms or manifestations of the service-connected disability.  


A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


